DETAILED ACTION
Response to Amendment
	This Office action is in response to the after-final amendment filed on 7/06/2021, wherein claims 2-7, 9 and 21 are cancelled and claims 1, 8 and 10-20 are pending, of which, claims 8 and 10-20 remain withdrawn.
Drawings
	The replacement drawings submitted on 7/06/2021 are acceptable.
Specification
	The amendment to the specification, filed on 7/06/2021, have been entered and made of record.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A)(B), claims 8, 10-13 and 16-19, directed to products requiring all the features of an allowable product, and claims 14-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 20 is not directed to a method or using an allowable product and it has not been rejoined. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Na Xu on 7/12/2021.
The claims have been amended as follows: 
1.	An organic photoelectric functional material selected from the group consisting of the following compounds and combination thereof:

    PNG
    media_image1.png
    156
    217
    media_image1.png
    Greyscale
  and   
    PNG
    media_image2.png
    160
    267
    media_image2.png
    Greyscale
.
2-7 (Cancelled)
8.	An organic electronic assembly, comprising the organic photoelectric functional material according to claim 1.
9-10 (Cancelled)
11.	The organic electronic assembly according to claim 8, wherein the organic electronic assembly is selected from a group consisting of organic light-emitting diode, light-emitting diode, compact fluorescent lamp, incandescent lamp, organic photovoltaic cell, and organic field effect transistor.

13 (Cancelled)
14.	A host material, a bipolar host material, or an electron-transporting host material in a co-host material system in an organic electronic assembly comprising the organic photoelectric functional material according to claim 1.
15 (Cancelled)
16.	A bipolar host material comprising the organic photoelectric functional material according to claim 1.
17 (Cancelled)
18.	An electron transmission host material comprising the organic photoelectric functional material according to claim 1.
19-21 (Cancelled)

Allowable Subject Matter
Claims 1, 8, 11, 12, 14, 16 and 18 are allowed for the reasons set forth in the Office action dated 4/07/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762